         Case 1:15-cv-07433-LAP Document 1056 Filed 06/10/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------X




                                             ----
                                             ----------------------------------------
VIRGINIA L. GIUFFRE,

        Plaintiff,

v.                                                                                                 15-cv-07433-LAP


GHISLAINE MAXWELL,

        Defendant.

--------------------------------------------------X




     Ms. Maxwell’s Objections to Unsealing Docket Entries 143, 173, and 199 and to
                 Unsealing Docket Entries 164 and 230 at This Time.




                                                                                        Laura A. Menninger
                                                                                        Jeffrey S. Pagliuca
                                                                                        Ty Gee
                                                                                        HADDON, MORGAN AND FOREMAN, P.C.
                                                                                        150 East 10th Avenue
                                                                                        Denver, CO 80203
                                                                                        303.831.7364
        Case 1:15-cv-07433-LAP Document 1056 Filed 06/10/20 Page 2 of 3



       Defendant Ghislaine Maxwell, through her counsel and pursuant to this Court’s Order

and Protocol for Unsealing Decided Motions, DE 1044, as clarified by DE 1053, objects to the

unsealing of the Sealed Items contained in:

       •    DE 143 (and related DEs 142, 144, 144-1, 149, 150, 150-1, 151, 152, 153, and 153-
            1);

       •    DE 172 (and related DEs 171, 173, 173-1, 189, 190, 190-1, 202, 203, 204-1, 211,
            212, 212-1, and 224) and;

       •    DE 199 (and related DEs 200, 200-1, 228,2 29, 229-1, 284, 249, and 249-1).

The reasons for her objections are stated in her accompanying memorandum of law.

       Ms. Maxwell, does not object to the potential unsealing of the Sealed Items contained in

DEs 164 and related DEs 165, 165-8, 185-3, 185-11, 185-14, 185-15 or DE 230 and related DEs

235, 235-5, 235-7, 235-11, 235-13 at a future date. However, unsealing of these Sealed Items

would be premature at this time because multiple Non-Party Does are referenced in these items,

as described in the accompanying memorandum of law, and should be provided Notice and an

opportunity to object pursuant to the Protocol.

Dated: June 10, 2020.



                                                  Respectfully submitted,

                                                  /s/Jeffrey S. Pagliuca
                                                  Laura A. Menninger (LM-1374)
                                                  Jeffrey S. Pagliuca (pro hac vice)
                                                  Ty Gee (pro hac vice)
                                                  Haddon, Morgan and Foreman, P.C.
                                                  150 East 10th Avenue
                                                  Denver, CO 80203
                                                  Phone: 303.831.7364
                                                  Fax: 303.832.2628
                                                  lmenninger@hmflaw.com
                                                  Attorneys for Ghislaine Maxwell



                                                  1
        Case 1:15-cv-07433-LAP Document 1056 Filed 06/10/20 Page 3 of 3



                             CERTIFICATE OF SERVICE

I certify that on June 10, 2020, I electronically served this Ms. Maxwell’s Objections to
Unsealing Docket Entries 143, 173, and 199 and to Unsealing Docket Entries 164 and 230 at
This Time. via ECF on the following:

 Sigrid S. McCawley                              Paul G. Cassell
 Meredith Schultz                                383 S. University Street
 BOIES, SCHILLER & FLEXNER, LLP                  Salt Lake City, UT 84112
 401 East Las Olas Boulevard, Ste. 1200          cassellp@law.utah.edu
 Ft. Lauderdale, FL 33301
 smccawley@bsfllp.com
 mschultz@bsfllp.com
                                                 Andrew G. Celli
 Bradley J. Edwards                              David Lebowitz
 Stan J. Pottinger                               Emery Celli Brinckerhoff & Abady LLP
 EDWARDS POTTINGER LLC                           600 Fifth Avenue at Rockefeller Center
 425 North Andrews Ave., Ste. 2                  10th Floor
 Ft. Lauderdale, FL 33301                        New York, NY 10020
 brad@pathtojustice.com                          acelli@ecbalaw.com
 StanPottinger@aol.com                           dlebowitz@ecbalaw.com


 Christine N. Walz                               Jay M. Wolman
 HOLLAND & KNIGHT LLP                            Marc J. Randazza
 31 West 52nd Street                             RANDAZZA LEGAL GROUP, PLLC
 New York, NY 10019                              100 Pearl Street, 14th Floor
 Christine.walz@hklaw.com                        Hartford, CT 06103
                                                 jmw@randazza.com
                                                 mjr@randazza.com


                                                 /s/ Nicole Simmons
                                                 Nicole Simmons




                                             2
